In an action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Westchester County, dated April 17,1980, which granted plaintiff’s motion to discontinue the action upon condition that plaintiff pay costs of $250 to defendant to compensate for time expended in the defense of the action to date. Order modified, on the facts, by increasing the costs to be paid to $1,000. As so modified, order affirmed, with $50 costs and disbursements to defendant. Plaintiff’s time to pay the costs is extended until 20 days after service upon him of a copy of the order to be made hereon, together with notice of entry thereof. The costs imposed by Special Term are inadequate to the extent indicated herein. Mollen, P. J., Hopkins, Lazer and Mangano, JJ., concur.